DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-16 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US20150063015) in view of Sohn et al (US20160148654).

	
Regarding claim 1, Shimizu discloses a memory controller for a memory(FIG 2; 12), comprising: a command processor(FIG 2; [0028-0029] discloses 24-28 units); wherein when an access command is performed by the memory controller(FIG 2; CMD), the command processor generates a row address information to the memory  issuing an active command to the memory(FIG 2; [0031] discloses unit 26 latching full row address in advance before an active command) ; wherein the row address information and the active command are issued by the command processor based on the access command (FIG 2; [0028-0033] discloses the row address is inputted the active command based on the access command CMD e.g., 24 receives CMD and Add from 14 through command/address line CA<n;0>).
However, Shimizu does not disclose between issuing a pre-charge command and issuing an active command.
In the same field of endeavor, Sohn discloses a row address information to the memory between issuing a pre-charge command and issuing an active command (FIG 5; [0100-0101] discloses reading/writing row address e.g., ROW0 between active command and pre-charge command).
Shimizu and Sohn are analogous art because they are all directed to a System comprising a memory device, a controller and a processor. and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu to include Sohn because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Sohn (having a row information in between an active and pre-charge command) in the teachings Shimizu for the benefits improving the system performance. ([0003] Sohn). 

Regarding claim 2, Shimizu discloses wherein the command processor further issues the pre-charge command to the memory (FIG 10; pre-charge CMD), and the row address information is generated at a clock falling edge or a clock rising edge right after the pre-charge command (FIG 10; ACT cmd e.g., Bank A row Address is generated). 
Regarding claim 3, Shimizu discloses wherein the command processor further issues a pre-row address command to the memory to latch the row address information before the memory receives the active command (FIG 10; bank A pre-active row address before Active CMD e.g., AR<y:0>), and the pre-row address command is issued by the command processor based on the access command (FIG 2 & 10; CMD lines CA<n;0> e.g., CA0-9 based on CMD).
Regarding claim 4, Shimizu discloses wherein the row address information and the pre-row address command are generated to the memory within a clock period, or simultaneously generated to the memory (FIG 10; BANK A pre-active and Bank A ROW addr on rising CLK_t period). 
Regarding claim 5, Shimizu discloses wherein after issuing the active command, the command processor generates a read or write command based on the access command(FIG 10; [0033] ROW Addr right after BANK A Row Addr after issuing Active CMD), and the command processor further generates a column address information between issuing the active command and issuing the read or write command (FIG 2; [0027] discloses column address AC<z,0>  before active cmd and issuing read/write command e.g, Row Addr).
Regarding claim 10 , Shimizu discloses a memory configured to receive an access command from a memory controller(FIG 2; a memory 11 receiving CMD from 12), the memory comprising: a first decoder configured to decode an active command corresponding to the access command (FIG 2; latch 26 decode an active command corresponding to CMD e.g., signal coming from 24 to 26 line); wherein a row address information corresponding to the access command is received by the memory the active command being received by the memory (FIG 2; [0031] discloses unit 26 latching full row address in advance before an active command).
However, Shimizu does not disclose between a pre-charge command being received by the memory and the active command.
In the same field of endeavor, Sohn discloses between a pre-charge command being received by the memory and the active command(FIG 5; [0100-0101] discloses reading/writing row address e.g., ROW0 between active command and pre-charge command).
Shimizu and Sohn are analogous art because they are all directed to a System comprising a memory device, a controller and a processor. and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu to include Sohn because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Sohn (having a row information in between an active and pre-charge command) in the teachings Shimizu for the benefits improving the system performance. ([0003] Sohn). 


Regarding claim 11, Shimizu discloses further comprising a second decoder configured to decode the pre-charge command corresponding to the access command (FIG 2 & 10; pre-charge CMD e.g., being received at 23); wherein the row address information is received by the memory at a clock falling edge or a clock rising edge right after the pre-charge command is received by the memory FIG 10; ACT cmd e.g., Bank A row Address is generated). 
Regarding claim 12, Shimizu discloses Page 21 of 24a third decoder configured to decode a pre-row address command corresponding to the access command (FIG 2 & 10; 26 receiving signals  e.g., pre-row command from 14 and receiving CMD lines CA<n;0> e.g., CA0-9 based on CMD)); wherein the pre-row address command is configured to latch the row address information before the memory receives the active command ((FIG 10; bank A pre-active row before Active CMD).
Regarding claim 13, Shimizu discloses wherein Page 21 of 24the row address information and the pre-row address command are received by the memory within a clock period, or simultaneously received by the memory (FIG 10; BANK A pre-active and Bank A ROW addr on rising CLK_t period).
Regarding claim 14, Shimizu discloses further comprising a row address latch (FIG 2; 26 address latch), wherein the third decoder decodes the pre-row address command and generates a latch signal to the row address latch to latch the row address information before the memory receives the active command (FIG 2; signal that is coming from 14 going into 26 e.g., AR<y:0>).
Regarding claim 15, Shimizu discloses further comprising: a fourth decoder configured to decode a read or write command corresponding to the access command (FIG 2; [0027] 23 configured to decode a read/write based on CMD); wherein a column address information is received by the memory before the read or write command is received by the memory (FIG 2; AC<z:0).
Regarding claim 16, Shimizu discloses wherein the column address information and a pre-column address command are received by the memory within a clock period, or simultaneously received by the memory (Shimizu (FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command e.g., pre-charge time)).
Regarding claim 20 , Shimizu discloses a memory system (FIG 2; a memory 10), comprising: a memory controller(FIG 2; 25); and a memory coupled to the memory controller(FIG 2; 11 coupled to 12); wherein when an access command is performed by the memory controller(FIG 2; 12 performing CMD), a command processor generates a row address information to the memory issuing an active command to the memory (FIG 2; [0031] discloses unit 26 latching full row address in advance before an active command); wherein the row address information and the active command are issued by the command processor based on the access command(FIG 2; [0028-0033] discloses the row address is inputted before the active command based on the access command CMD e.g., 24 receives CMD and Add from 14 through command/address line CA<n;0>).
However, Shimizu does not disclose between issuing a pre-charge command and issuing an active command.
In the same field of endeavor, Sohn discloses a row address information to the memory between issuing a pre-charge command and issuing an active command (FIG 5; [0100-0101] discloses reading/writing row address e.g., ROW0 between active command and pre-charge command).
Shimizu and Sohn are analogous art because they are all directed to a System comprising a memory device, a controller and a processor. and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu to include Sohn because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Sohn (having a row information in between an active and pre-charge command) in the teachings Shimizu for the benefits improving the system performance. ([0003] Sohn). 

Regarding claim 21, Shimizu discloses wherein the command processor further issues a pre-row address command to the memory to latch the row address information before the memory receives the active command (FIG 10; bank A pre-active row before Active CMD e.g., AR<y:0>).
Regarding claim 22, Shimizu discloses wherein the row address information and the pre-row address command are generated to the memory within a clock period, or simultaneously generated to the memory (FIG 10; BANK A pre-active and Bank A ROW addr on rising CLK_t period). 




Claims 6-7 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et in view of Sohn et al further in view of Yoshimura et al (US20130265840). 
Regarding claim 6, The combination of Shimizu in view of Sohn discloses wherein the command processor further issues column command to the memory to latch the column address information before the memory receives the read or write Page 20 of 24command, and column command is issued by the command processor based on the access command (FIG 2; [0027] discloses column address AC<z,0>  before active cmd and issuing read/write command).
However, Shimizu in view of Sohn does not disclose a pre-column address command. 
In the same field of endeavor, Yoshimura discloses a pre-column address command (FIG 1; [0024] discloses a pre-column command coming from 34 column pre-decoder). 
Shimizu in view of Sohn and Yoshimura are analogous art because they are all directed to a semiconductor device with an active command functionality, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu in view of Sohn include Yoshimura because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Yoshimura of pre-column address functionality in the teaching of Shimizu in view of Sohn for the benefit of enhancing a power supply without the increase of the size of memory chip. ([0005] Yoshimura). 

Regarding claim 7, the combination of Shimizu in view of Yoshimura discloses wherein the column address information and the pre-column address command are generated to the memory within a clock period, or simultaneously generated to the memory (Shimizu (FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command e.g, pre-charge time)).
Regarding claim 17, Shimizu discloses further comprising: the column command is configured to latch the column address information before the memory receives the read or write command (FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command).
However, Shimizu does not disclose a fifth decoder configured to decode a pre-column address command corresponding to the access command; wherein the pre-column.
In the same field of endeavor, Yoshimura discloses a fifth decoder configured to decode a pre-column address command corresponding to the access command (FIG 1; [0024] discloses a pre-column command coming from 34 column pre-decoder). 
Shimizu and Yoshimura are analogous art because they are all directed to a semiconductor device with an active command functionality, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu include Yoshimura because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Yoshimura of pre-column address functionality in the teaching of Shimizu for the benefit of enhancing a power supply without the increase of the size of memory chip. ([0005] Yoshimura). 
Regarding claim 18, the combination of Shimizu in view of Yoshimura discloses wherein the column address information and the pre-column address command are received by the memory within a clock period, or simultaneously received by the memory (Shimizu FIG 2; [0027] discloses column address AC<z,0> before active cmd and issuing read/write command).
Regarding claim 19, the combination of Shimizu in view of Yoshimura discloses further comprising a column address latch(Shimizu FIG 2; 24 outputting signal AC<z:0>), wherein the fifth decoder decodes the pre-column address command and generates a latch signal to the column address latch to latch the column address information before the memory receives the read or write command (FIG 2; signal AC with <z:0> address).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et in view of Sohn et al further in view Hahn et al (US20190369913). 
Regarding claim 8, Shimizu discloses the command processor (FIG 2; [0028-0029] discloses 24-28 units).
However, Shimizu in view of Sohn does not disclose a sequencing engine coupled, wherein the access command is stored in the sequencing engine, and the sequencing engine controls the command processor to sequentially generate the row address information and the active command according to the access command.
In the same field of endeavor, Hahn discloses a sequencing engine coupled to the command processor (FIG 1; [0026-0030]; discloses a sequencing engine e.g., 120 comprising 124 coupled to 102); wherein the access command is stored in the sequencing engine(FIG 1; [0030] sequences of commands being executed by 102 by reading the commands from the command log and writing the commands read to a memory 120), and the sequencing engine controls the command processor to sequentially generate the row address information and the active command according to the access command (FIG 1 & 6 ; [0030 & 0055] sequences of commands processed and received from 120 comprising 124 and the active command buffer 442 in 124 stores the commands that have been accessed e.g., access command). 
Shimizu in view of Sohn and Hahn are analogous art because they are all directed to a semiconductor device with an active command functionality, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Shimizu in view of Sohn include Hahn because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Hahn of sequencing engine functionality in the teaching of Shimizu in view of Sohn for the benefit of reducing risk that a memory device will overwrite host data when replaying a sequence of commands ([0026] Hahn). 
Regarding claim 9, the combination of Shimizu in view of Sohn in view of Hahn discloses wherein after issuing the active command, the sequencing engine controls the command processor(Hahn FIG 1 & 6; [0030 & 0055] discloses thru 130 controlling 120) to generate a column address information corresponding to the access command, and then generate a read or write command corresponding to the access command (Shimizu FIG 2; [0027] discloses column address AC<z,0>  and generating a read/write command corresponding to access command CMD).

Response to Arguments
Applicant’s arguments, see pages 3-8 of the Remarks section, filed 08/16/2022, with respect to the rejection(s) of claim(s) 1, 10 & 20 under Shimizu et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sohn et al (US20160148654). Please see the rejection above. 


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hara et al (US20100306460 FIG 1; [0047] discloses starting addresses e.g., row addresses and active command CMD before outputting the access command CMD).
Kondo et al (US2013008026 FIG 1-3 discloses decoders and latch circuit). 
Ikeda et al (US200300898753 FIG 2; discloses e.g., a pre-row 32 and pre-column 33 circuits and row decoder 34 and column decoder 35). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827